Title: To George Washington from George Washington Parke Custis, 1 July 1797
From: Custis, George Washington Parke
To: Washington, George



Dearest Sir
Nassau Hall [Princeton, N.J.]July 1st [1797]

Since my last, nothing material has occured; the weather is excessively sultry the thermometer being generally at 98º which makes study and confinement very disagreable—we sometimes go to a shade but the attractions to take up your attention almost exceed the coolness of the thing itself; my studies with the class are by no means difficult cheifly consisting in antient history which I studied with the Doctor last winter; of course I have much time to read, which I shall accordingly do—I am at present studying Preistleys Lectures on History with the Doctor and reading Smollett and Hume by myself.
We shall begin Geography in about the middle of this month

and devote the remainder of the session to that alone—I have studied the use of the Globes and a good deal of maps with the Doctor during my recess from College in the first of the session.
I have written to Mr Zachariah Lewis my old private tutor to solicit his correspondence and have received a letter from him expressing his approbation of the measure.
The 4th July will be celebrated with all possible magnificence. the College will be illuminated, and cannon fired, a ball will be held at the tavern in the evening which I shall not attend as I do not think it consistent with propriety.
Mr Cassius Lee the gentleman I informed you I had taken in as a room mate is a remarkable moral modest and clever young man, and I have no doubt that we shall live happy—he is a son of Richard Henry Lee and brother to Ludwell—my room is fitted up very neat and comfortable—altho when the Senior class leave College I may almost have the choice.
Mr Burwell called on me in his way to Boston and informed me you were not very well[.] I sincerly hope it proceeded merely from cold or fatigue and will not produce disagreable consequences. I now conclude with wishing you health and all the happiness this world can afford and be assured I remain sincerly Your most affectionate

G. W. Custis


P.S. Mr Lee’s respectfull compliments wait on you Sir, he is happy to inform you that he left your nephews well at Andover, Massachusetts.

